Exhibit 10.1

 

US GOLD CORPORATION

 

AND

 

WILLIAM FAUST

 

--------------------------------------------------------------------------------

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

July 27, 2011

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made the 27th day of
July, 2011 between US Gold Corporation, a Colorado corporation (the “Employer”),
and Mr. William Faust (the “Employee”).

 

RECITALS

 

WHEREAS, the Employer desires to secure the employment of the Employee for the
position of Chief Operating Officer of the Corporation;

 

AND WHEREAS, the Employee desires employment with the Employer;

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the sufficiency of which are acknowledged, the Employer and the
Employee agree as follows:

 

ARTICLE 1

TERM OF EMPLOYMENT

 

1.1           Employment.  Effective with the date of this Agreement, the
Employer agrees to employ the Employee and the Employee agrees to be employed by
the Employer upon the terms and conditions hereinafter set forth. This Agreement
replaces any previous agreement between the Employer and the Employee.

 

1.2           Term.  The employment of the Employee by the Employer as provided
herein shall commence on August 1, 2011 (the “Commencement Date”) and shall
continue until the Agreement is terminated in accordance with Article 4 herein.

 

1.3           Place of Performance.  In connection with the Employee’s
employment by the Employer, the Employee shall be based out of Nevada or New
Mexico, USA, except for required travel on the Employer’s business to the extent
reasonable and necessary for the performance of the duties of the Employee. The
Employee acknowledges that in connection with the Employee’s employment,
frequent travel to Mexico may be required and that such travel entails certain
risks. The Employer and Employee have read, agree to, and have signed the
indemnity set out in Appendix “A”.

 

ARTICLE 2

DUTIES OF THE EMPLOYEE

 

2.1           Duties.  The Employee shall be employed with the title of Chief
Operating Officer and shall be subject to the general direction and control of,
and shall report jointly to the Senior Vice President and the President/Chairman
or his designate.  The Employee shall have such duties as are customarily
performed by the Chief Operating Officer, and such other duties as may be
assigned from time to time by the Board of Directors or the Senior Vice
President.

 

2

--------------------------------------------------------------------------------


 

Such duties shall include, by way of example only, those set out in Appendix “B”
to this Agreement.

 

2.2           Extent of Duties.  The Employee shall devote substantially his
full time, best efforts, attention and energies to the business of the
Employer.  During the term of this Agreement, the Employee shall not be employed
with or provide services to any person, firm or entity other than the Employer;
provided, however, that Employee may participate as a non-executive director or
serve on advisory boards of other private or public entities, in charitable,
civic and benevolent organizations, so long as none of these endeavors interfere
with his obligations to the Employer. Employee will be allowed to assist his
former employer, Crystallex International Corporation in the sale of remaining
mining equipment and in their arbitration case against the government of
Venezuela so long as neither of these endeavors interfere with his obligations
to the Employer.

 

2.3           Disclosure of Information. The Employee acknowledges that all
records, data, materials and information and copies thereof and all information
relating to any procedures, investors, suppliers, services, policies and
practice, cost and expense structure, business, prospects and
business/organizational opportunities and plans of the Employer and all
financial and geological information, as well as the Employer’s trade secrets
(as defined by the Colorado Uniform Trade Secrets Act, Colorado Revised Statute
§ 7-74-101, et seq.), and other information relating to the business and affairs
of the Employer (all of which are hereinafter collectively called the
“Confidential Information”) disclosed to, obtained or acquired by the Employee,
is and shall remain the exclusive property of the Employer, the disclosure of
which may be highly detrimental to the best interests of the Employer. 
Therefore, the Employee agrees that:

 

(i)                                     The Employee will hold in strictest
confidence and not disclose, reproduce, publish or use in any manner during his
employment or at any time after termination for any reason, without the express
authorization of the Employer, any Confidential Information, except as such
disclosure or use may be required in connection with the Employee’s work for the
Employer.

 

(ii)                                  Upon request or upon the date of
termination of the Employee’s employment, the Employee will deliver to the
Employer, and not retain or deliver to anyone else, any and all Confidential
Information and all notes, memoranda, documents and in general, any and all
materials, electronic or written, and any and all material or property relating
to the Employer’s business.

 

2.3.1        Employee agrees that if he violates the provisions of this
Article 2.3, it would be difficult to determine the damages and lost profits
which the Employer would suffer as a result of such breach including, but not
limited to, losses attributable to lost Confidential Information and/or
increased competition.  Accordingly, in the event of a breach or threatened
breach by the Employee of the provisions of this Article 2.3, the Employer shall
be entitled to a restraining order or an injunction (i) restraining the Employee
from disclosing, in whole or in part, any Confidential Information or from
rendering any services to any person,

 

3

--------------------------------------------------------------------------------


 

firm, corporation, association or other entity to whom such Confidential
Information, in whole or in part, has been disclosed or is threatened to be
disclosed; and/or (ii) requiring that the Employee deliver to the Employer all
Confidential Information, documents, notes, memoranda and any and all
discoveries or other material upon termination of the Employee’s employment with
the Employer.  The Employee agrees the Employer does not need to post a bond or
other security to obtain such a restraining order or injunction, and Employee
waives his right to require such a bond or other security.  Nothing herein shall
be construed as prohibiting the Employer from pursuing other remedies available
to the Employer for such breach or threatened breach, including the recovery of
damages from the Employee.  The Employee’s obligations in this Article 2.3 shall
survive the termination of the Employee’s employment with the Employer,
howsoever caused.

 

2.4                                 Former Employers and Former
Employment/Qualifications. Employee represents to the Employer that he:

 

(i)                                     is not a party to any agreement or
understanding, written or oral, which may restrict the Employee in any manner
from engaging in any activities which Employee may be required or expected to
perform in connection with his duties as Chief Operating Officer with the
Employer;

 

(ii)                                  will not disclose or use any confidential
information that belongs to a former employer or other third party for the
Employer’s benefit without the prior consent of such party;

 

(iii)                               has returned or destroyed any papers in his
possession which contain a former employer’s or other third parties’
confidential information which Employee has a duty not to disclose; and

 

(iv)                              has truthfully submitted an accurate record of
past employment and professional qualifications, as set forth in the curriculum
vitae/resume submitted to the Employer.

 

ARTICLE 3

COMPENSATION OF THE EMPLOYEE

 

3.1           Salary and Perquisites.  (a) For his services under this
Agreement, the Employee shall be paid a salary at the rate of US$ 300,000 per
annum during the term hereof; (b) the salary provided shall be paid in equal
semi-monthly installments in accordance with the Employer’s normal practices;
and (c) Employer shall make and remit all required withholding and employment
taxes on any compensation paid or payable to Employee hereunder who is a
permanent resident of the state of Nevada, USA. The Employee and Employer have
agreed to review salary and other compensation arrangements on or about the date
which is twelve (12) months from the date of this Agreement if the Agreement has
not been previously terminated.

 

4

--------------------------------------------------------------------------------


 

3.2           Initial Grant of Options. (a) For his services under this
Agreement, the Employee shall be entitled to receive an initial grant of 300,000
stock options in the Employer (or its successor, as the case may be), to be
issued on and priced based on the closing price of the Employer’s common shares
on the NYSE on such date that is five (5) days following the closing date of the
proposed business combination with Minera Andes Inc. In the event that the
proposed business combination with Minera Andes Inc. is not completed, then such
options shall be issued and priced based on the closing price on such date that
is five (5) days following the public announcement that the proposed transaction
has been withdrawn, cancelled or otherwise terminated.  To the extent
permissible, the options shall be granted as “incentive” options under the
Employer’s Equity Incentive Plan and shall be subject to all the terms and
conditions of that Plan.  The Employee may also be considered for additional
options in the sole discretion of the Employer’s Board of Directors.

 

3.3           Vacation and Public Holidays.  The Employee shall be entitled to
twenty (20) days paid vacation per year of employment (accrued on a monthly
basis) provided that the Employee shall schedule such vacation time with the
agreement of the Senior Vice President and shall use his best efforts to
schedule such vacation time so as not to substantially interfere with the
Employer’s business.   In the event the Company implements a vacation or similar
policy in the future, such policy shall supersede this Agreement. The Employee
shall also be entitled to take all paid United States-recognized public holidays
customarily extended by the Employer to executive employees of the Employer.

 

3.4           Medical, Health and Dental Insurance Coverage.  The Employer shall
provide medical and health insurance coverage to the Employee and (as
applicable) his spouse or partner with coverage generally consistent with that
extended by the Employer to other executive employees of the Employer who reside
in the US and are required to travel to Mexico and South America.  This coverage
shall include major medical, dental, vision and pharmacy benefits, basic life
and disability insurance coverage, and special coverage during travel outside
the US or Canada. Such coverage shall be subject to the conditions set out in
the applicable plans and/or insurance contracts.

 

3.5           Expense Reimbursement. The Employee shall be entitled to prompt
reimbursement for all reasonable and necessary expenses incurred by the Employee
in the performance of his duties hereunder.  The Employee shall provide the
Employer with proper receipts and substantiation for such expenses.  The
Employer shall advance reasonable estimates of such expenses upon request of the
Employee.

 

ARTICLE 4

TERMINATION OF EMPLOYMENT AND NON-SOLICITATION

 

4.1           TERMINATION.  This Agreement and the Employee’s employment
hereunder may be terminated only as follows:

 

5

--------------------------------------------------------------------------------


 

4.1.1        Death.  This Agreement shall automatically terminate upon the death
of the Employee during the term of this Agreement.  In such event, the Employer
shall pay to the Employee’s estate (i) any unpaid wages earned by the Employee
to the date of his death, and (ii) any accrued and unpaid vacation pay earned by
the Employee.  The Employer shall have no further obligations to the Employee’s
estate.

 

4.1.2        Disability. This Agreement shall automatically terminate if
Employer gives Employee notice that Employee is disabled.  For purposes of this
Article 4.1.2, a “disability” means the Employee is unable to perform the
customary duties of his position with the Employer by reason of a
medically-determinable physical or mental impairment which can be expected to
result in death or to be of long-continued and of indefinite duration, as
determined in the sole discretion of the Employer.  In the event of a
termination due to Employee’s disability, the Employer shall pay to the Employee
any unpaid wages earned by the Employee through the effective date of his
disability and any accrued and unpaid vacation pay earned by the Employee. The
Employer shall have no further obligations to the Employee.

 

4.1.3        Termination by the Employer for Cause.  The Employer may terminate
the Employee’s employment hereunder at any time without notice for “Cause.”  For
purposes of this Agreement, “Cause” shall mean: (1) the willful and continued
failure by the Employee substantially to perform his duties hereunder (other
than any such failure resulting from the Employee’s disability as defined in
Article 4.1.2 herein), (2) the willful engaging by the Employee in misconduct
which is materially injurious to the Employer; (3) the violation by the Employee
of the provisions of this Agreement, (4) the Employee’s misappropriation (or
attempted misappropriation) of any of the Employer’s funds or property, whether
tangible, intangible, or intellectual in nature; (5) the Employee’s conviction
of, the indictment for (or its procedural equivalent), or the entering of a
guilty plea or plea of no contest with respect to, a felony, the equivalent
thereof, or any other crime with respect to which imprisonment is a possible
punishment; (6) the Employee’s act of fraud, dishonesty, or any other act of
negligent, reckless, or willful misconduct; (7) the Employee breaches any
fiduciary, contractual, statutory, common law, or other legal duty owed to the
Employer; (8) the Employee refuses or fails to implement or carry out any lawful
instructions issued by the Employer which are consistent with Employee’s
position, duties, and responsibilities; or (9) any circumstance which hinders
the Employer from operating its business or otherwise hinders, delays or
prevents the Employer from receiving income or increases its overhead to an
extent the Employer reasonably decides to reduce, modify, suspend, or cease its
business. In the event of a termination for Cause, the Employer shall pay to the
Employee any unpaid wages earned by the Employee to the date of his termination
and any accrued and unpaid vacation pay earned by the Employee. The Employer
shall have no further obligations to the Employee.

 

4.1.4        Termination by the Employer Without Cause. Notwithstanding other
provisions of this Agreement, the Employer may terminate the Employee’s
employment without Cause immediately upon written notice from the Employer to
the Employee pursuant to paragraph 4.1.6 below.  In the event of a termination
without Cause, the

 

6

--------------------------------------------------------------------------------


 

Employer shall pay to the Employee any unpaid wages earned by the Employee to
the date of his termination and any accrued and unpaid vacation pay earned by
the Employee.  In addition, and only upon the Employee’s execution of an
agreement releasing any and all actions, causes of actions, suits, claims,
demands and entitlements whatsoever which the Employee has or may have against
the Employer, its affiliates and any of their respective directors, officers,
employees, successors and assigns arising out the Employee’s hiring, employment
and the termination of Employee’s employment or this Agreement, Employer will
provide Employee with two (2) months pay for each completed year of service up
to a maximum of twelve(12) months pay Employee has had with the Employer.  The
Employer shall have no further obligations to the Employee.

 

4.1.5.       Termination by the Employee — Change of Control.  The Employee may
terminate this Agreement by providing at least 120 days prior written notice to
the Employer upon the effective date of a Change of Control.  A Change of
Control is defined as:

 

(1)                                  any change in the direct or indirect
ownership of, or control or direction over, voting securities of US Gold as a
result of which a person, or a group of persons acting jointly or in concert
within the meaning of the Securities Act (Ontario), is in a position to exercise
effective control over the US Gold; or

 

(2)                                  any change in the direct or indirect
ownership of, or control or direction over, assets of US Gold as a result of
which a person, or group of persons acting jointly or in concert within the
meaning of the Securities Act (Ontario), acquires or is in a position to
exercise effective control or direction over more than 50% of the assets
(measured by fair market value) of US Gold.

 

(3)                                  any forced takeover by a government entity
that results in diminished ability to manage the assets to achieve Corporate
goals and objectives.

 

The Employee acknowledges that for the purposes of this Agreement, a business
combination, merger, or other corporate transaction by the Employer with Minera
Andes Inc. (or any of its affiliates) shall not constitute a change of control.

 

In the event of a termination in the event of a change of control, the Employer
shall pay to the Employee any unpaid wages earned by the Employee to the date of
his termination and any accrued and unpaid vacation pay earned by the Employee. 
In addition, and only upon the Employee’s execution of an agreement releasing
any and all actions, causes of actions, suits, claims, demands and entitlements
whatsoever which the Employee has or may have against the Employer, its
affiliates and any of their respective directors, officers, employees,
successors and assigns arising out the Employee’s hiring, employment and the
termination of Employee’s employment or this Agreement, Employer will provide
Employee with three (3) months pay for each completed year of service up to a
maximum of twenty four (24) months pay Employee has had with the Employer.  The
Employer shall have no further obligations to the Employee. Receipt of the
payment pursuant to this section is conditional upon the Employee’s execution of
an agreement releasing any and all actions, causes of actions, suits, claims,
demands and entitlements whatsoever which the Employee has or may have against

 

7

--------------------------------------------------------------------------------


 

the Employer, its affiliates and any of their respective directors, officers,
employees, successors and assigns arising out the Employee’s hiring, employment
and the termination of Employee’s employment or this Agreement. If notice to the
Employer is not given within 15 days following the effective date of a Change of
Control then this provision, as it relates that that specific Change of Control,
shall be of no further force or effect.

 

4.1.6.       Other Termination by the Employee.  The Employee may terminate this
Agreement by providing at least 60 days prior written notice to the Employer.
The Employer may in its discretion waive all or part of such period of notice. 
In the event of such termination of employment, the Employer shall pay to the
Employee any unpaid wages earned by the Employee to the date of termination and
any accrued and unpaid vacation pay earned by the Employee.  The Employer shall
have no further obligations to the Employee.

 

4.1.7.       Notice of Termination to be in Writing.  Any termination of the
Employee’s employment by the Employer or by the Employee shall be communicated
by written notice of termination to the other party.

 

4.2           Non-Solicitation. Employee shall not, during the term of this
Agreement and for a period of eighteen (18) months following the termination of
this Agreement for any reason, on his own behalf or on behalf of or in
connection with any other person or entity, without the prior written consent of
the Employer, directly or indirectly, in any capacity whatsoever, alone through
or in connection with any person or entity, offer employment or engagement to or
solicit the employment or engagement of or otherwise entice away from the
employment or engagement of the Employer, any individual who is employed or
engaged by the Employer.

 

ARTICLE 5

GENERAL PROVISIONS

 

5.1           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Colorado.

 

5.2           Entire Agreement. This Agreement (includes all Appendices)
supersedes any and all other agreements, whether oral or in writing, between the
parties with respect to the employment of the Employee by the Employer.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by either party, or
anyone acting on behalf of any party, that are not embodied in this Agreement,
and that no agreement, statement, or proxies not contained in this Agreement
shall be valid or binding.

 

5.3           Assignment.  The Employee may not assign his rights and
obligations under this Agreement to any person or entity except with the express
consent in writing of the Employer. The Employer may assign its rights and
obligations under this Agreement to any affiliate of the Employer or successor
to the Employer’s business by providing notice of such assignment in writing to
the Employee.

 

8

--------------------------------------------------------------------------------


 

5.4          Notices.  For purposes of this Agreement, notices, demands and all
other communications provided for in or required by this Agreement shall be in
writing and shall be deemed to have been duly given and effective immediately
when delivered personally, or within three days following mailing by registered
mail, return receipt requested, postage prepaid, or immediately following
delivery by fax or e-mail with receipt confirmation followed by mail delivery,
addressed as follows:

 

If to the Employee:

William Faust
310 Sunset Springs Ct.
Sparks, NV 89441, USA

 

 

If to the Employer:

US Gold Corporation
99 George Street, 3rd Floor
Toronto, Ontario M5A2N4
Canada
Fax: 647 258 0408
Attn: Legal Counsel

 

or such other address as either party may have furnished to the other in writing
in accordance herewith.

 

5.5          Severability.  If any provision of this Agreement is rendered
unenforceable by any court of competent jurisdiction, such unenforceability
shall not affect the enforceability of any other provision of this Agreement.

 

5.6          Article Headings.  The article headings used in this Agreement are
for convenience only and shall not affect the construction of any terms of this
Agreement.

 

5.7          Amendments.  This Agreement may be amended only by written
agreement signed by both the Employer and the Employee.

 

5.8          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute only one legal instrument.  This Agreement
shall become effective when an original or copy thereof bears the signatures of
both parties hereto.  It shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart instrument.

 

5.9          Arbitration.  The Employer and the Employee agree that any issue or
dispute arising out of or relating to the application, interpretation, effect or
alleged violation of the Agreement shall be finally settled by binding
arbitration in the City of Toronto in the Province of Ontario in accordance with
the then existing National Arbitration Rules of the ADR Institute of
Canada, Inc. and the arbitration award may be entered in any court having
jurisdiction thereof.  Each party shall pay fifty percent (50%) of all fees and
costs of the arbitrator(s) as well as all the fees and costs of its own counsel
and witnesses, and all other

 

9

--------------------------------------------------------------------------------


 

fees and costs associated with the preparation and presentation of the party’s
case, unless the arbitrator(s) decide otherwise.  However, the prevailing party
in such arbitration proceeding shall be entitled to reimbursement of its
reasonable attorneys’ fees and costs by the non-prevailing party, as determined
by the arbitrator(s).

 

Employee agrees that the Employer has advised him that he should obtain
independent legal advice in connection with the terms of this Agreement.
Employee confirms that he has either obtained such advice or chosen not to do so
and that he fully understands the terms and conditions set out herein and agrees
to be bound by them.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EMPLOYER:

 

 

 

 

 

US Gold Corporation

 

 

 

 

 

 

 

 

By:

/s/ Ian J. Ball

 

 

 

Ian J. Ball

 

 

 

Sr. Vice President

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

/s/ William Faust

 

 

William Faust

 

 

 

 

 

 

 

 

 

 

 

Witness

 

 

Print Name:

 

 

 

10

--------------------------------------------------------------------------------


 

Appendix “A” — Disclaimer of Liability in Connection with Work Related Travel

 

Having read the Disclaimer of Liability set out below, the undersigned hereby
releases, remises, quit claims and forever discharges US Gold Corporation,
including all its officers, directors, employees, and agents, either in their
individual capacities or by reason of their relationship to US Gold Corporation
or their successors, from any and all claims and demands, the undersigned or his
heirs, representatives, executors, administrators, or any other persons acting
on behalf of himself, or on behalf of his estate, have or may have whatsoever
with respect to the intended purpose of travel in connection with his employment
with US Gold Corporation

 

Disclaimer of Liability

 

1.              Although US Gold Corporation has made reasonable attempts to
plan for the undersigned’s health, safety and comfort, US Gold Corporation has
no right to control any service provider’s operations or procedures and cannot
be liable for any personal injury or property damage which may occur due to:

 

a.              Wrongful, negligent or arbitrary acts or omission on the part of
a service provider, its employees and others not under the direct control of US
Gold Corporation;

 

b.              Defects or failure of any aircraft vessel, vehicle or other
equipment instrumentally under control of such service providers.

 

2.              Carriage by land, sea and air is subject to the terms and
conditions of the carrier and to international conventions, which may limit
liability. Land, sea or air travel is also subject to operational decisions of
carrier and air and sea ports which may result in cancellations, delays or
diversions over which US Gold Corporation has no control and for which US Gold
Corporation accepts no liability whatsoever.

 

3.              Travel in and to any the destination country where US Gold
Corporation operates, including Mexico, comes with certain risks to person and
property including, but not limited to, the risk of the threat of hostilities,
civil strife, industrial disputes, terrorist unrest, active or threatened,
natural disaster, fire or adverse weather conditions. US Gold Corporation cannot
be liable for any harm to person, property, variation in the proposed itinerary,
any failure to meet its intended purpose in the destination country or any other
adverse event beyond the control of US Gold Corporation.

 

4.              The Employee and Employer will work together, in good faith, to
ensure the safety of the Employee.

 

5.              The Employee acknowledges that he will make inquiry as to the
safety of work-related travel and will advise the Employer if so deemed unsafe.

 

11

--------------------------------------------------------------------------------


 

6.              The Employee shall have no obligation to conduct work or travel
where he has advised the Employer that he has a reasonable expectation of danger
or an unsafe work environment.

 

The undersigned hereby acknowledge that in connection with the entering into
this Agreement, they have read the above Disclaimer of Liability and agree to
its terms.

 

EMPLOYER:

 

 

 

 

 

US Gold Corporation

 

 

 

 

 

By:

/s/ Ian J. Ball

 

 

 

Ian J. Ball

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ William Faust

 

 

William Faust

 

 

 

 

 

 

 

 

Witness

 

 

 

12

--------------------------------------------------------------------------------


 

Appendix “B” — DUTIES AND FUNCTIONS

 

Position Description

 

Chief Operating Officer (COO)

US Gold Corporation

 

GENERAL

 

The COO, reporting to the Senior Vice President and the President/Chairman, is
responsible for the overall strategic and operational leadership of the
company’s mining operations and projects initially located in Mexico and Nevada.
Within this context, the COO will oversee the development, start-up, and
operation of the mine(s) and the ongoing operations of the mines thereafter.

 

SPECIFIC RESPONSIBILITIES

 

1.0 Senior Executive Team Leadership

 

As a member of the senior executive team, deals with major policy and
operational issues and provides leadership to US Gold’s overall business. As a
senior leader, embraces and practices the values of US Gold.

 

2.0 Corporate Strategic Plan

 

In collaboration with the Board and executive team, assists in the formulation
of strategic plans that charts the future course of the company’s operations.
The plans will identify critical issues that must be addressed in order to
realize the future vision and will set short, medium and long-term objectives
and strategies.

 

3.0 Annual Operating Plan

 

Formulates and recommends to the Senior Vice President an Annual Operating Plan
for the mining operations that will support the achievement of the objectives
established in the Corporate Strategic Plan. The achievement of the key
objectives in the Plan, which will have specific start-up dates, competitive
costs, production targets and identified financial results, will be the primary
responsibility of the COO.

 

Submits to the Senior Vice President a quarterly analysis of progress in
achieving objectives, sets out rationale for variances and recommends
modifications to the Plan for the remainder of the year.

 

4.0 Organization and Management of Staff

 

Develops and maintains an effective organizational structure that reflects
operational needs and prescribes the responsibilities of staff as they relate to
the accomplishment of the objectives established in the Annual Operating Plan.

 

13

--------------------------------------------------------------------------------


 

Ensures the development of a strong, effective team that works as a cohesive
unit both within and between operational units in the achievement of business
objectives.

 

5.0 Leadership

 

Provides strong leadership to all employees in order to capitalize on the full
potential of this critical resource. Enlists and engages all members of the team
in the corporate vision, values and goals.

 

6.0 Employee Relations

 

Works closely with all Managers in other locations as well as all employees to
ensure US Gold remains an open, collaborative, and progressive workplace.

 

7.0 Resource Acquisitions, Allocation and Utilization

 

Ensures the acquisition and most effective allocation of the necessary fiscal,
human and physical resources to allow the mine(s) to operate in the most
effective and efficient manner.

 

Oversees capital expenditure programs and introduces technical process
innovations to enhance productivity, increase revenues and improve
competitiveness through reduced costs.

 

Ensures that control, monitoring and performance standards and mechanisms are in
place to measure the use of all the mines resources.

 

8.0 Operational Leadership

 

Identifies opportunities and proposes new methods of improving existing
operations with a focus on safety, environmental and social responsibility and
performance results.

 

Ensures the effectiveness of operations through on-going assessments, coaching
and training in strategic areas to maintain industry leadership and the highest
levels of productivity, quality, safety, and environmental standards.

 

9.0 Health and Safety

 

In conjunction with all members of the management team, participates in the
strategic planning to set objectives and targets for improving health and safety
performance at the mine. Ensures this strategic priority is communicated
throughout the operations.

 

10.0 Financial Administration

 

Responsible with the site managers for the preparation of all capital and
operating budgets. The COO will have responsibility for monitoring and
accountability for ensuring overall performance through implementation of
appropriate controls.

 

11.0 Internal Communications

 

Is visible throughout the projects and mines and communicates relevant corporate
information internally. Facilitates constructive and collaborative transfer of
information within and between operating units.

 

14

--------------------------------------------------------------------------------


 

12.0 External Relationships

 

Developing and maintaining positive and productive relationships with the
communities in which US Gold operates, along with suppliers, customers and other
stakeholders, is paramount.

 

13.0 Business, Political and Economic Environment

 

Keeps abreast of the business, political and economic climate in which US Gold
operates. Prepares the mine to meet the challenges presented by new laws,
regulations, trends, technologies and developments in the market.

 

REPORTING RELATIONSHIPS

 

Reports to: Senior Vice President and President/Chairman, jointly.

Directly manages: Operational Managers of each project site and appropriate
technical staff at the projects, mine or corporate level as required.

 

PRIORITY CRITERIA

 

1.0 Experience: The candidate will ideally bring:

· Senior operations experience in the mining industry;

· Experience with base metals mines, preferably open pit;

· International experience;

· Successful experience in a start-up environment, opening a new mine.

 

2.0 Mining Expertise: A track record of success operating a mine or group of
mines. Brings a deep understanding of the industry, the science, research and
development, and production issues. Has been able to focus all employees on both
quality and safety programs. Has demonstrated commitment to enhancing efficiency
and cost effectiveness through the introduction of appropriate leading edge
techniques. Has a track record of enhancing bottom line performance through the
management of capital investments.

 

3.0 Strategic: Sophisticated planning capability with demonstrated experience
leading an integrated strategic and operational planning process. Strong
intellectual and strategic thinking skills. Is able to see the big picture and
drill down into operational issues.

 

4.0 Leadership: A coach, mentor and motivator of people with strong relationship
building and team orientation. Proven ability to enthusiastically provide a team
of professionals with vision and leadership. Able to attract, retain and
motivate a highly competent senior management team. Able to encourage cross
company teamwork and break down barriers at all levels within the organization.

 

15

--------------------------------------------------------------------------------


 

5.0 Interpersonal Skills: Articulate, persuasive and inspirational. Highly
effective at relating to the workforce, individual employees, the general
public, the business community, and local communities. An excellent listener.

 

6.0 External Relations: A track record of success building positive,
collaborative relationships with communities and governments.

 

7.0 Character: Through actions, has demonstrated commitment to integrity,
honesty and openness. Keeps focused on achievement of vision and goals.

 

8.0 Languages: Ability to speak Spanish is an asset.

 

16

--------------------------------------------------------------------------------